Citation Nr: 1705869	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to August 17, 2016, and to a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, H. D.


ATTORNEY FOR THE BOARD


Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in May 2016, it was remanded for further development and adjudicative action.

In its May 2016 remand, the Board noted that the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder was raised by the record in a statement received in March 2014, but that the issue had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since then, no action has been taken with respect to this issue.  The Board still does not have jurisdiction over this issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to August 17, 2016, the competent and probative evidence of record demonstrates that the Veteran's bilateral hearing loss was manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear; worse hearing has not been shown.

2.  Beginning August 17, 2016, the competent and probative evidence of record demonstrates that the Veteran's bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear; worse hearing has not been shown.


CONCLUSIONS OF LAW

1.  Prior to August 17, 2016, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).

2.  Beginning August 17, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran's claim of entitlement to an increased evaluations for bilateral hearing loss arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  There is no evidence that the Veteran receives treatment through the VA Healthcare System.  He has submitted his own private medical records in support of his claim and has not requested that VA attempt to obtain any private medical records for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2010 and August 2016 examiners took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes. 

The Board also finds that there has been substantial compliance with its May 2016 remand directives.  Specifically, the Veteran was afforded an adequate August 2016 VA audiological examination and an adequate opinion was obtained regarding whether the Veteran's vertigo is a symptom of his service-connected bilateral sensorineural hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  Id.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Id.  Each ear is evaluated separately.  Id.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  Id.

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss disability is more severe than the current disability ratings reflect.

At an October 2010 VA audiology examination, the Veteran indicated he had difficulty hearing people in person and on the telephone; he experienced greater difficulty when there was background noise and found female voices more difficult to understand.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
60
95
100
69
LEFT
50
70
65
70
64

Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the above results from the October 2010 VA examination report to Table VI of the Rating Schedule shows Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  The pure tone thresholds do not demonstrate that consideration of an exceptional pattern of hearing is required.  See 38 C.F.R. § 4.86.  Using the highest levels of hearing acuity and applying them to Table VII of the Rating Schedule, Level III hearing acuity in the right ear and Level III hearing acuity in the left ear results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

At his January 2016 hearing before the Board, the Veteran testified that it was frustrating and irritating listening to people talk and that he had to get closer to them to hear what they are saying.  He indicated it was especially difficult to hear female voices and to hear others when there was background noise.  He often had to watch people's mouths and read their lips to understand what they are saying.  The Veteran's spouse testified that she witnessed the Veteran experience difficulty hearing and that she had to repeat herself constantly.  She stated the Veteran was unable to hear her when she called him from the other room and that most of the time the television was on the highest volume possible.  She testified that she usually answered the phone because of the Veteran's impaired hearing.

At an August 2016 VA audiology examination, the Veteran reported difficulty hearing and understanding female speakers and difficulty understanding speech in noisy situations.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
60
85
85
64
LEFT
45
55
60
70
58

Speech recognition ability was 82 percent in the right ear and 84 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed bilateral sensorineural hearing loss.

Applying the above results from the August 2016 VA examination report to Table VI of the Rating Schedule shows Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  The pure tone thresholds do not demonstrate that consideration of an exceptional pattern of hearing is required.  See 38 C.F.R. § 4.86.  Using the highest levels of hearing acuity and applying them to Table VII of the Rating Schedule, Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear results in a 10 percent disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The August 2016 VA examiner was also asked to provide an opinion regarding whether the Veteran's vertigo was a symptom of his service-connected bilateral hearing loss disability.  Based on his or her expertise, the examiner determined that while sensorineural hearing loss can be a coinciding symptom with vertigo, sensorineural hearing loss is never a direct cause of vertigo as vertigo is a symptom of some underlying cause.  Therefore, the examiner concluded that the Veteran's vertigo was not a symptom of his sensorineural hearing loss.

As discussed in the Board's May 2016 remand, the Veteran submitted two audiograms, one dated in November 2014 and one dated in January 2016, which demonstrated his bilateral hearing loss disability had increased in severity since he was last examined in 2010.  Although these audiograms document a decrease in hearing acuity, they are not sufficient for VA purposes to rate the severity of the Veteran's bilateral hearing loss disability under the pertinent rating criteria because they do not contain a controlled speech discrimination test (Maryland CNC), as required by VA regulation.  See 38 C.F.R. § 4.85(a).  Similarly, a July 2010 audiogram associated with the evidence of record does not contain a controlled speech discrimination test and is also invalid.  See id.

The competent and probative medical evidence of record does not demonstrate that a compensable disability rating for bilateral hearing loss is warranted prior to August 17, 2016, or that a disability rating in excess of 10 percent for bilateral hearing loss is warranted beginning August 17, 2016.

The Board has considered the Veteran's lay statements regarding his service-connected bilateral hearing loss and finds that he is competent to report the symptoms he experiences, including difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of a hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable rating prior to August 17, 2016, and in a 10 percent evaluation thereafter.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the application of the Rating Schedule in the current claim.

Consideration has also been given to whether staged ratings would be appropriate; however, the evidence of record shows no distinct time period during which the severity of the Veteran's bilateral hearing loss disability varied to such an extent that a compesable rating would be warranted prior to August 17, 2016, or that a disability rating in excess of 10 percent would be warranted thereafter.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board is of the opinion that the Rating Schedule measures and contemplates each aspect of the Veteran's hearing loss disability and there is no evidence that the Veteran experiences any additional symptoms not contemplated by the rating criteria.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. 
Additionally, the Rating Schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulty hearing people generally, particularly women, and difficulty hearing on the telephone and in noisy places.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.

A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Veteran has not claimed, and the evidence does not suggest, that he is unable to obtain or maintain substantial employment due to his hearing loss disability.  Accordingly, the issue of entitlement to TDIU has not been raised by the record and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to August 17, 2016, a compensable disability rating for bilateral hearing loss is denied.

Beginning August 17, 2016, a disability rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


